                        Case 2:19-mj-01910 Document 1 Filed 11/14/19 Page 1 of 4
AO 9 1 (Rev. 11/1 1) Criminal Complaint (approved by AUSA Matthew T. Newcomer)                            CW#19-128


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                   Eastern District of Pennsylvania

                  United States of America                               )
                                V.                                       )
                      Charles Vaughan                                    )       Case No.    (q- (q ( O.-t14
                    a/k/a Charles Vaughn                                 )
                                                                         )
                                                                         )
                                                                         )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I , the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     April 15, 2019                    in the county of            Philadelphia         in the

      Eastern          District of ___P_e_n_n~
                                             sy~l_
                                                 va_n_ia
                                                       _ _ , the defendant(s) violated:

            Code Section                                                            Offense Description
 18 U.S.C. Section 922(g)(1)                     On or about April 15, 2019, in Philadelphia, in the Eastern District of
                                                 Pennsylvania, defendant CHARLES VAUGHAN, knowing he had previously
                                                 been convicted in a court of the Commonwealth of Pennsylvania of a crime
                                                 punishable by a term of imprisonment exceeding one year, knowingly possessed
                                                 a firearm, that is, a .22 caliber lntratec model TEC-22 semi-automatic pistol, and
                                                 the firearm was in and affecting interstate and foreign commerce .



          This criminal complaint is based on these facts:
  See attached affidavit.




          0 Continued on the attached sheet.



                                                                                                    Complainant's signature

                                                                                            Special Agent Michael Plesniak, ATF
                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date:             11/14/2019


City and state:                        Philadelphia, PA                               Honorable Lynne A. Sitarski, Magistrate Judge
                                                                                                     Printed name and tii!e
             Case 2:19-mj-01910 Document 1 Filed 11/14/19 Page 2 of 4


                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
Michael L. Plesniak, being duly sworn, deposes and states as follows:

        1. I am a Special Agent with the United States Department of Justice, Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) and have been since September 2015. I am a

"federal law enforcement officer" within the meaning of Federal Rule of Criminal Procedure

41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly

authorized by the Attorney General to request an arrest warrant. I am a graduate of the Criminal

Investigator Training Program and the Special Agent Basic Training Program at the Federal Law

Enforcement Training Center (FLETC) in Glynco, Georgia. I am currently assigned to a

specialized enforcement group, the ATF Violent Crimes Task Force, whose primary mission is

to investigate those individuals and groups that are engaged in the commission of federal

firearms and narcotics violations.

       2.   The information contained in this affidavit is based upon my personal observations

and investigation, information relayed to me by other special agents or other law enforcement

agents, as well as official reports of law enforcement.   Because this affidavit is being submitted

for the limited purpose of securing authority to arrest Charles VAUGHAN a/k/a Charles

VAUGHN, I have not included every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause.

       3. On or about April 15, 2019, Philadelphia Police Department (PPD) Highway Patrol

Officers were conducting patrol in a marked police vehicle in PPD's 15 th District of Philadelphia,

Pennsylvania. At approximately 9:24 p.m., while traveling southbound on the 4300 block of

Leiper Street, the officers observed a red Pontiac Grand Prix bearing Pennsylvania license plate

KZC-3208 operating with dark tinted windows preventing the officers from seeing inside the

vehicle, in violation of Pennsylvania Vehicle Code (Title 75) § 4524 (e). The driver, later
              Case 2:19-mj-01910 Document 1 Filed 11/14/19 Page 3 of 4



identified as Charles VAUGHAN, complied with the officer's request to lower the vehicle

windows prior to them approaching. As the officers approached the vehicle, they smelled the

odor of marijuana coming from inside the vehicle. While standing on the passenger side of the

vehicle, one of the officers observed multiple small blue zip lock packets on the passenger

floorboard, consistent with crack-cocaine packaging. Based on this observation, the officers

decided to remove VAUGHAN from the vehicle and conduct a search.

         4. During the subsequent search of the vehicle, the officers accessed the trunk

compartment by folding down the rear passenger seat. In the trunk, the officers discovered a red

and silver .22 caliber Intratec model TEC-22 semi-automatic pistol, bearing serial number

083675, loaded with one round in the chamber, and a double banana style magazine containing a

total of 28 rounds of .22 caliber ammunition. Also in the trunk, the officers found a clear

sandwich bag containing 11 rounds of 9mm ammunition. The officers determined that

VAUGHAN did not have a permit to carry the above listed firearm in Philadelphia, and placed

him under arrest for violations of the uniform firearms act. During the search incident to arrest,

officers recovered 14 clear packets containing blue glassine inserts stamped "Red ligh"

containing suspected heroin in VAUGHAN' s underwear, near his groin. The officers

transported VAUGHAN to PPD ' s 15 th District for processing.

         5. Later that night, VAUGHAN gave a Mirandized statement to two Philadelphia

Detectives in which he admitted to purchasing and possessing the firearm found in the car's

trunk.

         6. At the 15 th District, PPD Detectives conducted a field test on the suspected heroin,

which yielded positive results for the presence of heroin. VAUGHAN was also charged with

unlawful possession of a controlled substance.
              Case 2:19-mj-01910 Document 1 Filed 11/14/19 Page 4 of 4



         7. This affiant reviewed VAUGHAN' s criminal history that showed two prior felony

  convictions, both punishable by more than one year. In July 2016, VAUGHAN was arrested for

  firearms charges, to which he later pled guilty, and was later sentenced to confinement for 1-2

  years. In February 2017, VAUGHAN was arrested for robbery and firearms charges, to which

  he later pled guilty, and sentenced to confinement for 2-5 years. VAUGHAN was therefore

  prohibited from carrying a firearm.

         8. This affiant researched the origin and manufacture of the recovered firearm. The

  Intratec model TEC-22 pistol, bearing serial number 083675, was manufactured outside of the

  Commonwealth of Pennsylvania. By virtue of its recovery in the Commonwealth of

  Pennsylvania, this firearm traveled in interstate commerce.

         9. Based on all the facts set forth above, I believe that there is probable cause that

  Charles VAUGHAN has violated Title 18 U.S.C. Section 922 (g)(l ), felon in possession of a

  firearm.




  Sw7w.f1fore me this
  _c_7__ day of November, 2019



~~~-~              //'.~
  H{)RABLELYNNE A. SITARSKI
  United States Magistrate Judge
